Citation Nr: 1512370	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left foot disability, status post bunionectomy.

2.  Entitlement to an evaluation in excess of 10 percent for a right foot disability, status post bunionectomy.

3.  Entitlement to an initial compensable evaluation of surgical scars of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1991 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

During the processing of the appeal, the RO in January 2015 granted a separate 0 percent evaluation for scars of the right foot.  The Veteran recognizes that the scars evaluation is part and parcel of the ongoing claim, and has expressed her continued disagreement with the rating assigned for that manifestation of her disability.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran is unemployed, she does not attribute such to her service-connected foot disabilities, and hence no TDIU claim is inferred.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The claims for increased evaluation of the right foot disability and right foot scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The currently diagnosed left foot disability, status post bunionectomy, was first manifested on active duty service.


CONCLUSION OF LAW

The criteria for service connection of a left foot disability, status post bunionectomy, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records are incomplete; there is no mention of any left foot problems in service, though the Veteran's right foot surgery is documented.  She maintains that despite the lack of documentation, she experienced the onset of bilateral foot problems on active duty.  Right foot surgery was required because that extremity was worse, but problems arose in each foot simultaneously.

In post-service records, a May 1993 VA examination mentions only ongoing right foot problems, but since, the Veteran has maintained her disability is bilateral.  Doctors have documented the occurrence of a left foot bunionectomy in approximately 1998, and examiners have documented current left foot residuals of that surgery.

The Veteran is competent to describe the problems with her feet she experienced in service.  She may also compare her experiences with the left and right feet, and note that they paralleled each other closely.  Moreover, there is an insufficient basis in the record upon which to question the credibility of her statements.  Left foot problems arose in service.

While she cannot herself render a diagnosis of a specific foot problem, her descriptions of her difficulties and the eventual medical diagnosis and surgery render the conclusion that the left foot bunion problems which began in service are at least as likely as not related to the currently diagnosed left foot disability.  


ORDER

Service connection for a left foot disability, status post bunionectomy, is granted.



REMAND

With regard to the evaluations for the right foot disability, status post bunionectomy, and the associated right foot scars, remand is required for further development.

During an August 20, 2014, VA medical appointment, the Veteran stated that she wished to transfer her care from a private doctor to VA.  She identified her "civilian" primary care physician as Dr. DGS.  As it is possible, even likely, that Dr. DGS possesses records relevant to consideration of the severity of the Veteran's right foot disabilities, remand is required for attempts to secure them.  38 C.F.R. § 3.159(c)(1).

Updated VA records should also be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed, separate VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private provider who has treated her for right foot problems; a release for Dr. DGS must be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records since March 2010.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file updated treatment records from the VA medical center in Denver, Colorado, as well as all associated clinics and any other VA facility identified by the Veteran or in the record, for the period of January 2015 to the present.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


